
	

113 HR 5717 IH: Report the Costs Act
U.S. House of Representatives
2014-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5717
		IN THE HOUSE OF REPRESENTATIVES
		
			November 14, 2014
			Mr. Stockman introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To amend title 31, United States Code, to require annual reports from agencies detailing the cost
			 of multilingual services, to end speculation about the cost of
			 multilingual services provided by the Federal Government, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Report the Costs Act.
		2.Report on cost of multilingual services
			(a)In generalChapter 9 of title 31, United States Code, is amended—
				(1)in section 902(a)(6)—
					(A)by striking and at the end of subparagraph (D);
					(B)by redesignating subparagraph (E) as subparagraph (F); and
					(C)by inserting after subparagraph (D) the following:
						
							(E)a report detailing the annual cost of multilingual services, described by section 904, in
			 accordance with guidance issued under section 3517; and; and
					(2)by adding at the end the following:
					
						904.Cost of multilingual services defined.In this chapter, the term cost of multilingual services means the costs to the agency associated with—
							(1)hiring interpreters;
							(2)helping agency employees or contractors learn a language other than English;
							(3)preparing or producing agency materials in a language other than English;
							(4)compensating an employee or a contractor for the ability of the employee or contractor to speak a
			 language other than English; and
							(5)any other services provided or performed by an agency in a language other than English that incur
			 additional cost to the agency..
				(b)ApplicabilityThe amendments made by this section apply with respect to any reports prepared under section
			 902(a)(6) of title 31, United States Code, for a fiscal year beginning on
			 or after October 1, 2016.
			(c)Conforming amendmentThe table of sections at the beginning of chapter 9 of title 31, United States Code, is amended by
			 inserting after the item relating to section 903 the following:
				
					
						904. Cost of multilingual services..
			3.Multilingual services expenses report
			(a)Multilingual services expenses reportSubchapter II of chapter 35 of title 31, United States Code is amended—
				(1)in section 3512(a)(2)—
					(A)by striking and at the end of subparagraph (E);
					(B)by redesignating subparagraph (F) as subparagraph (G); and
					(C)by inserting after subparagraph (E) the following:
						
							(F)a Multilingual Services Expense Report that includes—
								(i)a summary and analysis of the cost of multilingual services (as described in section 904) detailed
			 in reports prepared under section 902(a)(6)(E);
								(ii)a description of any changes needed to report accurately the cost of multilingual services for each
			 agency; and
								(iii)any other information the Director considers appropriate to fully inform the Congress of the costs
			 of all multilingual services provided by the Federal Government; and; and
					(2)by adding at the end the following:
					
						3517.Multilingual services guidelines.The Director of the Office of Management and Budget shall issue guidance that each agency Chief
			 Financial Officer shall follow in compiling a report required under
			 section 902(a)(6)(E) on the cost of multilingual services.. 
				(b)ApplicabilityThe amendments made by this section apply to any reports prepared under title 3512(a) of title 31,
			 United States Code, for a fiscal year beginning on or after October 1,
			 2016.
			(c)Deadline for guidanceNot later than 180 days after the date of the enactment of this Act, the Director of the Office of
			 Management and Budget shall issue guidance under section 3517 of title 31,
			 United States Code, as added by subsection (a).
			(d)Conforming amendmentThe table of sections at the beginning of chapter 35 of title 31, United States Code, is amended by
			 inserting after the item relating to section 3516 the following:
				
					
						3517. Multilingual Services Accounting Guidelines..
			
